Title: To Thomas Jefferson from Robert B. Sthreshly, 6 May 1823
From: Sthreshly, Robert B.
To: Jefferson, Thomas


                        Dear Sir
                        
                            Henderson Kentucky
                            May 6. 1823
                        
                    Mr Larkin Towles the bearer of this Letter is returning to Virginia and had a great wish to visit Monticello he is a respectable gentleman and your attention to him will be an obligation ever binding on me Mrs Sthreshly desires to be remembered to the Ladies of MonticelloI am Dear Sir your most obt Servant
                        Robert B Sthreshly
                    